= Fie, wh ECOCAR BON Repablica de Colombia G7; i)
Ministerio de Minas y Energla Ht
AA- 0029025 #7

INTEGRACION FLANCO GECIDENTAL — SINCLINAL LA, JAGUA:— CONTRATO DE \GRAN MINERTA

PARS i EXPLORACIGN. - EXPLOTACION CARBONIFERA CON) EXPLOTACION ANTICIPADS

CELERRADO ENTRE Lé ENPRESA COLGMBIANA DE CARBON LTDA.,) ECBCARBGN Y CARBONES

yr 4 DEL CARIBE S.A.

Entire Bos sustritoss EMPRESA CRLONBEANA, DE CARBON LDA. » ECQGARSEN, Empresa

|

Industnial 96 Comenciat deb Estados vinculadanjab  Manistenie de Mirasoy

fnergiay constituida por escritura  pbbhicacNo. D956 tel Qe abrad de i??a, \

mh

otergada en la Notaria 35 de Santafé de Reget4, representada en este acto por

—— |

si Gerente General ABRAHAN MOSE RONERG ARIZA, (ddentiticade con da cédule de

Ble

clildadania nimerc 296247 267 de Bogota, en adelante diamada ECODARBON, (de ane

parte,;oy CARBONES DEL CARLBE SwA., saciedad Constituida gedbante esaritura

pobides Ne. 2180 deh 28: de potubre: de 478i, deoka Notaria, Tencera de

Rarrangeidia, con NET. Now APO ALOU FASO, KeRPesentada ef este gata par) ek

Saplente dei Presidente, Alfreda Gonzéhez-Rubio Merritt, identificadco con da

acysineactnneninhnarstommateyteenisn

chduba de citdadania niimeraGis67.S020de Rarrangquiliay d& lacwtra parte, en

adelante Dlamada EL CONTRATISTA » reconacienda los derechos de BY parti cipes

de las integrases fy Il, correspondientes ales contratos Nes « og: BO yp QERSPO,

y de quienes sin ser parte en este Contrate, intervienes en sw condi citn de

PARTIGIPES: GARBONES ARDIGA HURTADG -LTDAs, Sociedad canstiteida mediante

eatratera publica Ne. 1483 odes jubia G4 ode 4988, de, la Notaraia Unica de

| Yailedugen, representada en este acta por suGerentey NARCE ELIAS ARD IA YEGR»

identiticads con havcédula de cindadaiia Noy 439.903 de Val ledupary, ti tater det

coRtrate 091 /BSe CARRONES RORGRIALTDAs, sockedad Constatud dx mediante escrituna

=
piblacea No. 2703 de novieshre 19 de S?SSade id Notaria Unite der Vai Leswpar sy

representada en este acts por sk Gerente, GAINE GLEVELLA CELEDON, aden tificads

cam ba tédula Ge ciadadania No» &7. 109.737 de Valledupar, (itudar, del conirate
a

0F)/ 861 AUILGEN AGUILAR SUAREZ, ddentiticads con la gédula de gindadania No. |

Lo716.098 de Yalledupar, titukan del comtrate 043/886 YELINA BARRES DE GLIVELL Ay

ta

|

identificada con da aédula de ciudadania Nos, SZ.498.087, thtukan det contrate

145/373 ANTONED HAURO REALES VEGA, id@ntificade con da céduta de ciudadaria Ne

— FU Te

ay 285-95-2902

i

y~
-\@N ECOCARBON

% EMPRESA COLOMBIANA DE CARBON LTDA, Repdblica de Colombia
Ministerio de Minas y Energia

AA- 0029026

L,FLS/OS5, LOURDES NARING DATA DE SALAZAR) representada par Alfreda Gonzazez=

Rubic Herritt, segdn poder que ise adjunta, identificada “rom de) cede de

cindadanza Ho. 22.490.1800, yy CARBONES: DE GTINEGRG LTDA, sociedad consti tuida

wediante escritura publica Ned Giigs de noviembre 2h @ell7as6, Ge da Notaria 25

de Bageta, D.E.y répresentadaven estecacta por sacgerente, ALESSIG MAZZANTE

THIAULT, ddentificado con Ta céduks de extrangeria No St20h, todasien adelarte

Liamades LOS PARTIOIPES » -<

CONSIDERANDO =:

Le Rue a be fethaise kablan wigentes)ycen ejecuctén bos contrates de mediana

ekplotacddn (carbon fPera nas. OS4/I90y O6E/70 0 ORL B49 OPO/ASy C4S/ER iy

148/87 , celebradas (por (CARBOCOL y cedidos. & ECQCHRBON, mediante Convenia

| ee eee

biteradwanistrative suscrite eb tide septiembreide 1993 y protocolizade

£2 9 de diciembre de i19?S,.y que agualmentevexisten acterdas: privades en

|

donde CARRONEG DEL CARIBE S.A. reconoce dérechosde los participes sabre

|

laséreas dello contrates ti 2/87 yci4S/87 iy 14/87 yavencides: Tades los

contrates oy catuerdps posescentuentnan) sabrecodress decaligadas enila
ee

garisdiccidn Wel Municipio de la dagua de tbirica, Departamento del

Cesar, Pas queise integram par la suscri pciém deveste contrate.

—

Bui Gueoa da feche se encuentran vigentes, y oemypeseckcién ies ackerdes

Privadds celebradas entre CARBONES DEL CARIBE GuA. 7 los PARTICEPES de

este contrate y las) celebradds por: CARKONES, DEL, CARERE S.A. y quhienes

\

anthan comoparticipesvenctas Integrates Dy uidpode les comtrates 045/90

¥065/I0=

fueves Vvoluntad dé: dasoPARTES ox de. LOS) PARRICIPES, ced perabtir, da

integradién de» las actuales Greasy de, los) contratesoy de dos titulos

anterigrés a nombté de. Antonis Naure, Résles, Lourdes, Marines Daza de

Salazar y» Garbones. de Giinegro, Ltda., cen) una, mayor extensiée, que

[See Gow Gams Goes Soe IVT

285-95-2903

ECOCARBON
courmaro nep29 FD.

ia y~
‘@N ECOCARBON

EMPRESA COLOMBIANA DE CARSON LTDA. Repiblica de Colombia
wy Ministerio de Minas y Energia

0029027

PObTbilite Ue Sx plotaciGnlmas paciahal yp.eficiente del catbén por parte

)-

Ge CARBGNES DEL CARDRE Slaw, en cumplimiente Ge boorecomendatie en reunion

de le danta Ditectiva cde SCOCARRON Ltda. vealdwadacelo2Bide abridge

PPA

4. Chie) icon ed preps te anterior, cLOS PART ICIPES hamicedh dice iGAR BONES DEL

CARIBE: SAL ens dacumentoE! sepavadns ics cumtiatos: de neegiana sineesa

Nesle OF4865 090/84, WBS/BR y A4SLOR Dic esiorien lanechates park CBEARRGM.

fe Ruelcon eioprepis i toamheriar spar kipreser tecdeed acanien joa BONES DEL

CARIBE whine FETUME IMAI OSS CORtMAtES NER OAS/ POR OSEAN, OPI BHy

OPOYRS , GABYBRw 145787 oe por terminados tuddsibes eebcuntraias etecse

erictentmen: Gigen tee! len luasr the tees menotenados-\comtmatos.. Estas

Fenuncies Solauprodvcardnvetectom uacpartiyiidenta irseriptién de ceste

tontrate ene Regist o Pinero: Macionar .

oe Que “CAREGNES DEL CARIBE Sis. 4 seccomprometenarespetar aes scuerdos

celebrados com des participes enidoes con trates suscrites anterioraentey

radicades badges, Ramer as A64/90 yodeG/PO quienes también pasaran a ser

participes eneste contrate.

Paul Queveste contrate integracios proyectes desarrobiadas: en dos contrates

anteriores, replanteande su edecucdén durante la etapa, de inertia

anticipada enyls cuskoserhard dactransicién pare dogran una expictacian

eficiente y racsonad del flance oociden tak dey Sanclipel dela taguade

fhivrice y caseguray sucdesarrohlo sostenidge en an phan cinero a Largo

plage dentro de la normatividad: ambiental vigente.

HEUER DAN?

Celebrar un contrato, dé Gran MinePiag: con) babe cen da fatuitad otergadas a

: uonnt) —

285-95-2904

r

WG EcOcARBON

ie
7) EMPRESA COLOMBIANA DE CARBON LTDA. Repiblica de Colombia

Ministerio de Minas y Energia

AA- 0029028

ECOCAREGN por G1 articulg S2o, del f6digo de Minas, \dentra deoles ciriterics

especificos de ta réstiucdén Noy 8-214488 dell S decagosto de £9949) del) Nindsterae

de Minas y Energia yolas directrices de Valdunta Directiva de ke tapresa de

ackerde con las demds normas aplitables ¢elese misma Cédiga,y eli ckal se regira

por las siguientes cléusubas: PRIMERAS Objete.- PLE? presente Contrate tiene

por objete la yealizacidn por parte de EL CONTRATISTA dE un proyente Carbon itera

de Gran Ninerda, en US etapas de exploracién hasta factibilidad y iexplotacién,

en #1 4rea total que mas adelanteise deserite, y simultaneatentey en parte ded

avea contratada definida en el Programa de Tratajas © Inversiones de fineria

Anticipada (P-T.E) se permitiraiel desarrotle de Latores delexplotacién, desde

eb perv feccicnamiente del contrate, en donde ke seranaplicables Das exigencias
dere etapa Ode “Sxplatacttny (fk QONTRATISTA “sensudetard cal Rrograma: de
Exploracian Geoligica. (Peb.G.jethness Now S) yoR PosorragPamas;dentTrabajnsce

inversiones de) explotacién antics pada tPidel. dev cthmexc New Pio qowlefinitive

(fmexo Ne. 2) ceprebedtas por EQGQARRGM convcanterioridad a la amicdacidn de las

etapas correspondientes, enllus  términosode lasmchdausulas: quinta, sexta

séptign, fespectivemente. los cuales cerdm parte del presente contratc. dv2e 6)

évex lobiete deboipresentesocomtrate cesta oicomprendida: por ake siguiente
akinderacitn definida par puntos, rumbos, distenciasiy (cogrdenagass Planchas

LeBvAwOs NOS. 4Brh=0HO, ABMBop tO gn 8S ror On SBrse Oa tah cere Kaky G50 Ba hweds

YSR.OB4s 249. 27 o

$y 583 ,045,8750

4, 08%,494.2800

4, 552,752, 0000

i
; , UNI

285-95-2905

PREP TOTAL ; 4
[a ee
PUNT PONT ANGULO DISTANCIA ENE EN Y
Leica, “Frwy, #905 Punts Iniciat Punta Final
Ph Ob NOS-2F-408 485.4700 $,550,855.2400 4408452420700
ab og” S65. 35-66 5s
fr 93 WA88-S9E “735.0000 554, 184.0800, 4084 583-6600
ave 4 551,459,930 $085,154. 3000
4 955 NBIA2-O8E £50.20 +, 5525635,0000 40865449.20000
% OT AOEBI-E 2,584,340 $,552)826,0000 $,086,788-0000
|-¢7- og ysg-ggugge” 5 4 ona $,555,900,0000 £,087,000.0000
® 995. <0 BRQHBH-3E 25345400 $555,000 ,0000. 4,090,000-090,

an / a SSOcARBON LDA. | .
_ M@N ECOCARBON ‘a
wy, 7’ EMPRESA COLOMBIANA DE CARBON LTDA. Repablica de ciara i Pee

A- 0029029 0

= . Ba
5 4
14 8 S85-00-108 $33,000 4, S52; 72.B000 44088,899,7200 }
16 s7 S79-31-59H 449.8300 $,552,368,3900 4,088,435. 6800
a 1639-29-44 7
48 9 BI+59-308 70.9900 $,582)538:7000. 44088,4 728900
= 26 Hie tte |
% 24 NO5-29-36Ne 3120000 £,552,578/2800- $5088,005;2500 Z
E)
Fs 250) GAIHRS-LN FA 8000 £,952,528:8300 4,087,,946:4500 F
Fz) B S20~49-58E 399.0000: f — 1, 087,87622400 ;.
& $4 + tocid |
aos 42 |
1,082,794 8400 =<
rrareveere
1087 895.5100
& 87 107.
* j 1,358, 165.4280
% 3 HRO-45-28E 15752600 i 351,400.3680 5y08TAS60
8 3 826-545-598 422.0000 £5550,570.8000 4,986 ,984,4900
a S35-52-36E 4,550, 188.8050 4,084, 79B. 180
4 43 _S43 77406
42 42 S2Q-28-148 4,549,988, 3746 $5087 00422530
a4 45 $34+09-39E 4,,549,496,5830. 1,087 A250
: 6 APS» SOB 12E £,549,147.9480 5 8, 8860 :
Ey 49 Sot-01-37E 4,549, 052;3400 SH
50 $84-25-398 4,548,874 :1550 17, 448.4000
82 3 NS3=26-18 4 8757.00
. as 4 584-S5-34 Saal
54 55 SATS ss 85, 08. sn
56 3 ee 340.4800 807.4 004 4 08,8, S100
8 8 wt 4,048 000 4,550,784. ste 4 88 82088 )
Lady Ed aren Beas eaten descritacests ahecate en Seandeccien Seipmenics pas: ae 3

La dagua de ibivice, departamenta  delo Cesar yo ccomprende una extension

superficiaria total ge 1.86? hectdreas oy 5.229 misZyla cua) se representa

graficamente en ek plana topografice aeseaka £210,000; el cualiserd 6] apexe

No. lode-este contrate yo hace: parte delomismo, be4uchl dérexcobjeto de este

contvate: forme partede unacdecmayer extensién,.ctorgada por eb Ministerio, de

Hinas poknergia yocedida por Carbocel a (ECGCARKUN a titulosdeaporte No. By

cesién

inscritaven el Registro Minera Nacional elodia fd?

i . gam

decenerc de £994.

AON ECOCARBON

EMPRESA COLOMBIANA DE CARBON LTDA. Repiblica de Colombia
Ministerio de Minas y Energis,

AA- 0029030

1.5. Queda shtendida que ei drea sé Entrega Cedme!! cderpe eterte |v! en

CcOnSeckencia, EL CONTRATISTA ne tendis derecho & *eelamo KIgknG en el evento

de que ia extensién comprendida dentro de Vos Tinderes! antes indicades, seq

mayor oO menor Que Ta ehuntiadao cabeiladaen este contratas Dé. EQOCARRON Ae

sé compromete para con EL CONTRATISTA a ninguna Dbligacién de sSaneamiento por

eviccitns o vigios vedthi be tories Sobre el Ares tontfatads. £.7/ EL °CONTRATIOTA

podré Gevelver a ELOCARBOM en cualquieY tiempo, Tstes Continuas Ge discon tinuas

del drea, de tal forms que el 4rea que Conserve sex Siempre continua. 2.8. EL

CONTRATISTA debers amojorear Sires de atuerdd cen Ee establetide ena claesnts je

octava del presente contrate. SEGUNDA Condicién Resolutoria.~ 2.1. 6) presente

& contvato se entenderd resuelte, \en el eventc en ‘que dentro dal térming de

duracién del misme Gocus prérregas, sel compruebe Pavexistencia de! cusiguier

titele o derecho Winere, reconocimiente de) propiedad iprivads a preterencia

gineva ade ckalguier ctra Gnidele, sobre ea) dren contratada, stergade por ek

Ministerio de Minas y Energia oocualquier otra autonidailiicompe tentey/« faver de

une tercers persona, mediante providencial)) administrative a taiie jadicjad
debidamente elecatoriadc, que canserve sulyalider juridica. 2.2. LOOOaRHGN queda

esenta de cualquier Kesponsabilidad frente cx EL CONTRATESTA: ootercer cs cuands

opere ba rescbucidn del contrato. TERCERAn Valor deli fontrata.-) (22 presente

* contrate al momentade suseribirse eso deivalor indeterminade. CHARTA: Duracion

del Contrato.— £1 presente contrato tendrdouna duvacidn tatal Ge treinta (30)

#ROS, Conteades # (pattir deka fechasdel (porte cotonamient ag: yiparayicada etapa

asay Sui. Exphoractén haste factibildidadestin’ (1) ahdiscramadoase: seis t6)

Heses para Le ejpeacién, del Programacide: Ex ploracitni |Geatagina: {P Ge oy

presentacién del Informe final de Expicracidn (P.F.Eid. A partarode esa fechas

ECOCARROM contaré condas (2) meses para evaluarl ycemitir su doncepta sobre ed
Informe Final de Expioracién (PPLE. }. Dentrode bos cuatro (4) meses siguientes
a da presentacign @el Informe Final deciaploracian (iF ss EL CONTRATICTA

deheré presentar eb Programa de Trabajos e Inversiones defanitiver(P. tila by

ECGCARBQN tendra das (2) meses para evaluariy emitir sulconcepta sebre eb misma.

4.2. Plave pare explotectén: £2 tieapa repiante, inicialmente veimtinueve (27)

= EIT

285-95-2907

_K@N ECOCARBON

|eeuraaro He,

% EMPRESA COLOMBIANA DE CARBON LTDA, _Repiblica de Colombia
>» 4 Ministerio de Minas y Energia

AA- 0029031

aos. 4.3, Los tépwinds dé Ta etapa de exploracién hasta factabividad y les de

Presentecion de infarmes,s podFan ser prociggades ‘cin lexceder GP incuenta por

|

cRentG (80%) Wel plage Gndeisly La Usolweited de lestas prérragas deperd ser

entregada a ECGCARKGN, cen un <1) ules “Ge lanticipacién’ al vencimienta de su

términd. 4.4. E termine Ge explotacisn podré ser 'prarfogady previa selicpud

estrite de EL CENPRATIOTA presentada a ECODARBON a (mds) tardar ual (2) atc antes:

de su Vencimienta, Gueda entendids que la prirroga mencionada, se sameterd a las

cargas, térmings y¥ ‘ candiciches que para sesa epoce tengan previstas la ley oo

disposiciones de la dunia Directiva de ECOCARRON. 4.9. Cuande EL CONTRATISTA

sclicite prérraga de la etapa de exploraciém y hasta Tactibilidxd, o requiera

plare adicionad para hacer correceiones, Gaditicachonesce adicionee al Informe

Final de Exploracit © ai Programa de Trabaios & Inversiones (fsTil. oem Lod

cases dé Jas clévstilas Qeinta, humeral G5 ¥ Séptinay numeral 7S. ee) plaze

prarrtegada se descontara del plazo para leavetapa devexplotactén. Aiée Dentra de

tos quince (15) dias habiies siguientes ah perfeccimamiente de este contratay

las partes suscribiran unm acta donde consite ia etapa comtracttial en la qite se

imicial te ejecuoiine del contratory lasvconditiones debimdrea. \GQUINTA> Labores

de Explioracién e Inforses.— Durante ola vexploracitiny (EL CONTRATIGTA> deberd

realizar las Mabores acordadas en el Programa de Exphoracidn Geoldgica (PlEn6y)

presentads par EL CGNTRATISTA y aprobada! por) ECGCARBON y (presentar (ies

siguientes infermes ajustdndeseceal anexaNo. 920 S.d.0 Informs de Progreso:

‘ |
SEP EL) «6CONTRATISTA Se cchhiga a presentar  #  ELQCAREGN (enlids etapa de

explargcién hasta factibilidad, informes) trimestraies dentre, del mes

insediatamente siguiente ah vencimiertodelirespectivoe trimestre. dedas dabores

realizndas em el]. dea, con cindicacidn ide las adelantadas en @]) trimestre

inmediatamente anterior y ins ceventeales adustes ab programa (desxctividates.

3.4.2) Los) informs trimestrates: deberdn)indicar ei-desarrellowds cada una de

bas Labores geo expleracdér vefectuadas, kas Gnversiunes  reabizadase y (les

résulitedes obtenidos. 5.2. Informe Finalbide Exploraciénr S losses (6) asses

contados desde La fecha del pemfeccianamienta de este con trate, EL CONTRATIOTA

debera (presentar (ek) Informe final de | feploraciinctiwhe£-} queccontendra ke

om SS ammcemt —

285-95-2908

ECOCARBON LTDA,
25-49,

x E iN

/ ECOCARBON LTDA.

cowrmero ne, 2E9- 95.

y~.
\eN ECOCARBON

EMPRESA COLOMBIANA DE CARBON LTDA, Republica de Colombia ®
Ministerio de Minas y Energia

AA- 0029032 :

prevaste en el anexp No. 9 y debera ajnetarse al ahexo No. Ben Te ge respeéta

a ValotaciGn de eservad y calidad de carhonesy SUSI (Una Ver presentado ef

informe final de exploradion {PIPE . yy ECOCARBON Con tara con un plaze ide doe (2) sid

ResbeS para la wprobacidn Ge) mismo o para presentar per esordte Tae chieciones

qué considers pertinentes” y fiver eb plaze que’ se Prequiera para hacer das

5
t
correccianes., Odi Fitacignes Go adiciones, el cua. se eestor tard Ge Te etapa ce \

expletaciGn. Si EOGCARBGN no conmeptta (dentro Gel términe establecida

anteriovnente, el Informe Final de Exploracieén {7-FVEL) ‘se @ntenderd aprobado Ps
°

2
yoEL QONTRATIGTA padra entrar’ @ realizar Vasoabras y actividades dé la siguiente de ‘

etapa. 3.4. Reoiiones Técnicas’) ECGDARRON ¥ ©] CONTRATISTA ‘Ge creundran cone

fan) de-revisar Las tabores adekantadas ye CONTRATISTAN setobldgala facibitar

le informacién netesaria para esto, SEXTAD Explotacién Anticipada.- Ademas de

lw@anteritor, EL CONTRATISTA seRnlizaré Yahores deiexplotacian en parte del area

del contrate, anticipaéndase aoka) etapatermal de® explotacdény ladustandose ad
Programa de Tratajos @ Inversicnes de Explotacidn Anticipada (PiTiis) que werd
eb anexe No. Py ekoatsl deberdvestar: debidamente aprobada par Eoocarban paratbe

realizacién de Los iitrabagoss:\SEPTINAS La 3 th i i ij

{@.F.3.30.- Pedy Definitive: Dentrosde lles icuatractsomeses (siguientes aia

presenitaciGn del Informe Final de Explorandés (PfshoyvEb COMTRATISTA debera .

presentar el Programa de Trabajos eo dnversiones (definitive 4P. Tada a

detarrollar em el Area tetalidel comtrato,)) duruvte ta) ie tapas lotackony
ajustaéndese a los térmings deoreferencia que hacentparte deb mismo come anexa
No. Gp 72. £2 Programs de Trabagos © Inversiones definitive: (Po7.. ). tendré }

comm base/las resultades de La exploraciGn-realizadas (7.3. Ep en termine ¢edos \

(2) meses, ECOCAREEM evaluerduel Frogramade Trabagasve Inversiones (fF. Tete)

y comonicard porleserite a ELV CONTRATISTAsu aprokacitén o dascnbseciones que

considere pertinentes, para Ne cual ofigard eloplaze paralpresentar las

correccicnes, modificacianes qvadiciones, el ocual secdescontaraide da etapacde

explotacién . 7.4. Sivcen kappresentacién de das. correcciones, modificaciones co

adicienes al Programa de Trabadas e Inversiones definitive: (Pviede), €8te na

pmiede ser aprabade, ECOCARKRGH procederd a otorgar unctitigo plazcehe obstantey

ee > Neeeey || ECOCARBON LTDA.

OC

N ECOCGARBON 2

EMPRESA COLOMBIANA DE CARBON LTDA. _Repiiblica de Colombia
Ministerio de Minas y Energia. |

AA- 0029033 4t

Si con ios cambies realizgdos no paed@ ser aprobade, se’seguird el aracedtmiente

establecide en la clausula décimatercera. 725. Aprobado el Fragrama de Tratatos

e Enversianes definitive (PiT.2L), para eloarea total pasaré a Serle anexe ne.

Sy a €) deberé sujetarse EL COMTRATISTAVen sus Tabores darante da etapa de

explotacian. 7.6. Programe de Frabajos © Tnversiones (P.7T.2.} anual: Bos {2}

meses antes de Ta iniciacign decade ato contractual, EL CONTRATISTA deberd

presentar para la aprobactin de ECGCARBON, un Programa de Trabaios 6 Inversianes

(Pat .i.) detallado para EL RAG Fespectivea, sujete ada seckencia basta de

exp#ictacitn presentada en €) Programa de Trabayas’ © Inversivnes Definitive

(P. 7.2.) aprobada por ECUCARBON y deberdaccontener Da mismx infovmaciGn requerica

€é para el Programs Ge Trabajios ev inversiones ((P -Trtjc¢efinstive, en cuenta cal \2

Ctreul? 2

disete miners correspende, | desagregande Para ese’ afc les niveles de produccian

Re s hes Este Programa de’ trabajos e) Inversicnes Anuslidebers ester acompanada

de la preyeceién de prodeccién: para les \siqurentes (diez) {20} aioe y eb

presupuests Ge venta del atic respective lindicanda ies veltmenes paraocba

“a

a
exportacitn y Los destinadosiadiconsume interna. 727 Sick CBNTRATISTA requitere |) <

hater moditi cacicreslal PeT.to definitive dnicialmente aprobadapéstas no potran
implicar una explotaciadn sekectiva periudicial paravel eaprevechamiente: del
yatiniento y deberdn presentarse on cforma express gerac la aprobacién ce

ERBCARBGN, SOTAVAS Reduccién ide Area.- 8.2. Antes de iniciarse la etapa. de

explotacién, @l area contratada se ceducira exclusivamente: alaquella que sea

Pe

necesaria seghn) 6) Proerama de Trabaios eo Inversiones) definitive (Po TDory

adicionands un) area razonable para Pa veficiente aperacidm minera, gue sera)

inscrite en el Registro Minere Nacional por ECOCARSONY 8.2. Dicha drea dehera

ser continua yo estar inchuidactotalmenrte: dentro: dela ozone inicialimente

comtratada y serk amcionada por EL CONTRATISTA, dentro de los cima (2) meses

calendatio siguientes: a la aprebacién (por iparte cei ECOCARBEN del Programa de
Trabajos © Inversiones (P.T.2.}) definitive. NOVENA: Produccién) Estigada.-\ Las

Ca partes acuerdan que ba produccitn estimada para el proyecto mineroies del anden

Ue, d& 1/200.000 teneladas anttales, Sin embargo la prodwccitn definitivasera laique

Hy
F
ox resuite del Programe Ge Trabajose Inversiones definitive (P.1.E)raprobadaopor

4

285-95-2910

my ECOCARBON

AA- 0029034

ECBCARRON y» de los Programas de Trabajos! e Inversiones’ Anuiales. SDECEMAR

~ EL COMPRATISTA colaborard con Vas Entidades Territeriates

y 1a cominidad, en el desarreiio de proyectos que Satisfagan las weresidades de

desarrolio regional, de acuerdo ton Ios planes @laboradGs por EL CONTRATISTAL

DECINA PRIMERA? Etapa de Expiotacién.— Finalizades We etape de expliaracion hasta

factibilidad, una vez aprobado! por EOOCARBON el Programa de “Trabaiee! &

Eiversiones definitive ¢P.T.¥.3) se iniciara Pa etapa de eaplotacién’ yo fh

CONTRATISTA deberd desarrollar dos! trabajos obbete de ese Programa. DECINA

|

SEGUNDA: Informes en la Explotacién.~ EL CONTRATISTA se obliga a presentar

para aprobacién de-ECECARBON durante tedG ei térming de iduractién Gel contrate,

infcrwes sobre las Tabores de explotacidey con be informa ciénrequer ida ener

anvexe Ne. 9, abfs 22.4. De Nineria antictpada: Inforaes trigestrales, durante

el mes siguiente al Vencimiente del respective trimestre. 12.2. Durante la etapa

de explotacién: informes’ del pine semestre que presentard centre deloges

siguiente ak vercisiiente del respective: semestre ve informes: fmusles que

consciiden la infermacién del priser op) segundo \Semestre, (durante elo mes

siguiente a] vencimfenio ded respective aio contracthaly Ei dnform anual de que
trata ek numeral avtericr deberé inchivir da infermacién correspondiente a be

adgnisieian de bienes y servicios que neabice er Lavregidny eh) pais yo oenel

exterior, segin ig establecido: en La cléusula vigésimas DECINA TERCERA:

Desacuertes de Caracter Téenico.- 13.4.) Todadiferenciaide caranter técnica que

liegte a surgiy entre las partesecon) motive de la ejecucion, interpretacignic

aplitaciéa de este ‘contratay que no pueda larreglarse en formacdirecta entre

elias, serdé sometidd «1 dictamen) de tres perites designados de comin acuerde

entre) bas) partes Gj lenocaspide deésatuerda entrecebias respecte de vdichs

noabramiento: por (ar lapsacnayor “Ge: vedntadn o€2b}) (dias ccalentaric, sera

nomterades por la dumta Directive de ba Sendedad Oolombiana de ingenieres que

thene su sede en Santaté de Bogoté. Losycostos, gactos \yoexpensas iseran pagados

por partes: igquales.\13.2. Ambasipartes declaram quevehidictamenide dos peratas

sera de chligateria cumplimiento. PARAGRAFO> Esta clausula moces aplicable en

le cancerniente az Sistem decclasificantémide recursosiy reservas de carbon

285-95-2911

= “ iii) —!

EMPRESA COLOMBIANA DE CARBON LTDA, Republica de Colombia: f. SF
Ministerio de Minas y Energia } 0 »

St

Oy) ECOCARBON |

7 EMPRESA COLOMBIANA DE CARBON LTDA. Republica de Colombia

Ministerio de Minas y Energia | (

0029035

norma generales sobre mestreo ¥ calidad de carbones; anexa No. 23 Térmanes de

referencia pars ka presentaciin dei Programa de Expleracian Gedlégits (PL EVG.)

y ebtudies de ingetieria, “ahexc Naya?! Términgsoide referencia para da

presentacién dei Programa de Trabajoe elinversiones de explotacién anticipada

(PAT.TL), anexa Nowa; Términas Ge Referéncia para la presentaciGn del Pregrama

de Trabajas @ Enversienes definitive (P.T. 2, }, aneke No.8: Términos de

referencia pata da presentecién de informes en etagas de ExptoraciGa y

Exploteacion, aera Now? . S249. Seghn

ig establecidg en el articulo G8e) del Becrete Nol L7SS de 1994 y dado que este

contrato integra explotactones que han venido desarrolldndose desde antes de fa

entrada en vigencia de ra ley 99/93, para poder ejercer ics derechos derivades

del presente contrate) EL CONTRATISTA deherd entregar a ECODSRBONY copia de le

aprobacién del Plan de Naneso Ambiental expedida par da autoritad compe tente.

34.2. Toualmente., EL COMTPRATISTA debe snt¥egar Copia Ge ios estiudigs y» planes

que Sirviercnh de base para el G@terdamiente de las ekterizaciones, pava que

ECHCARHON pueda ejerter “sue funciones de contral y° vigilaacia. 14.3. Los

Fequisitos sefeladesen esta Clavsula vo Suspenden 16s plazos cantractuates aque

estipulades, DECINA QUINTA: Propiedad) de) la Informacion.~ 45.1. Tous a

informacidn que se obtenga en desarrcGlié de este contrate eapaeaigapropiedad) de

ge CONTRATISTA y de ECOCARBON mientras pakeiwigente-elacontrato. 15.2. Une vez

terminads el misno por cualquier icaugal; pasarg cx Sey) propiedad ‘exclusiva de

ECOCARBGN. Por Jo tanto, mientras Sea de propiedad de> ambas: partes, se

conse Vard Let FPServawterrespantiente, sin) perjuicio ide La ebiigactén | de

presenteria al Ministeric de Sinas y Energia co actress aatoridades competentes

cuanda ast io Fequieran, en virtud del manejo general que le debe dar ECOCARBON

cone administrador de los yacimientos, £9.3. Las partes acverdan que teda ta

informactén que se obtenga en desarrollo de este contradic es ‘de caracter
configencial. EL CONTRATISTA tendrd. derecho a suministrar dicha informacién a

sus afiliadas; o a tercevos. aSi cOmG a RtiLigarla directamente, siempre ¥

cuando #2 use y suministro de \dicha “infermacién est# relacionada “con Ta

ejecucién dek presente’ contrate, (o°ofa’ financiacién “del misme a 2a

me r CNA —

285-95-29

| ECOCARBON LTDA.

| CONTRATO Ne LR-G5

| A
mO> ECOGARBON

EMPRESA COLOMBIANA DE CARBON LTDA. Republica de Colombia
Ministerio de Minas y Energia
comer ciaiizacién dei carkeén proveniente del déreaccontmatada y que el suministroe fs

de dicks infarmacién @ une afiliada o acuniterceroiseahechm en beneticia dex

proyecto. El sumingstrs de dichainformacién a las afiiadas Goa tercencs, deberd
=

Waterse bajo celo carat ter: ¢euconTidencialidad.< SudanUrae vezi terminedo ved

cantata, £h CONTRATISTA oy Suz trabadadores odeberay  asegurar Le

confidencialidad de cesta anformacién; Hecgudiendo diyniganie sin la previa

atterizacidn escritade ECGCARBON. Ne cketante le anterior. teda la infermaqian
que manese y ciktesgal EL CONTRATISTA, que Sel en cuentire consignadaver cocamentor

originales, cepias Go cualquier ictre método para archivar imformacian, deberd

mantenerla a dispasitidénede ECOCARKON, especialmente dos estudics que sirvisron

de base para da elaboraciéat del) Informe Final de txpioracoem dhef .) yield

Programe de Trabajes 2 inversions definitive (Psi) y BCOCARBON, patra celbicitar

la informacién er Cualquaerimomentacy xnealizar visitas) a Das oficinas aevkk

CONTRATISTA o a Le mina. para Verificarla cu ebtenerlsa.  DECIMA SEXTA:

Dispondbilidad del Carbéns- 16.2. EL COMTRATISTA tendraoka libre aispond bibsdad

del carbon que lieque a extraerien cumpliniento de tos Programas ide Trabatesoe

Inversiones (P.TLTu}d6.2. Leprevisteenika presente clausul ase entenders sin

perjuicielde ba GhbigaciGn se icarge deckk DONTRATIOTAY te: atender la demanda

imterna-de caphén is dos requerisientos de Ja generacién de energie, teda de

acuerdG) con el articulc 2ide. del Cédigaide Minas) fa) este cases) ECOCARBON

a

autovazard a EL CONTRATISEA, si fuere necesaric, para ancrementar isn iprodaccion q
en plmargen necesaric para cumplir con estesorequerimiemtoss ise one bs tance

bo anterior, ECOCAREGN se reserva lafacuitad deccompramia Eb COMFRATISTA hrasche

wr Cle por chemte (104i de ta iproduccitn: mensualy lado precie comercial dela

redign,avicdndele por eseritovcon un (Limes dévanticipaciém. DECIBA SEPTINAs

Conservacién. y Nantenisientos- 27-1.) EL CANTRATISTAcSse obligana mantener y,

copservar la mina durante eb dérainecde:-duracsén ded) contrataoy hasta, su

correspondiente Liguidacién, de iconfermidad con el Plan de danejoismbiental »
el Programa de Trabagos ©  Inversiones: definitive (Poel .) que aprueben: las

autoridades y ECOCARBON en doidecsu competencia. 17/2. :hloefectay El CONFRATIONA

debera realizar todas las cbrasytendientesoa preserva lacmina objeto de su

ee

2 :
_ K@N ECOCARBON

EMPRESA COLOMBIANA DE CARBON LTDA. Repdblica de Colombia
> 4 Ministerio de Minas y Energia

me : IIMA). ——

AA- 0023824

explotacion y & evilar si premature deterivro, ass como a mantener en buen

estads las obras © instalaciones. A7l3. Tqualmentie, Gebers reabizar teed

aqneiles obraS gue gararticen 6) buen manejo ambiental de id) explotacién y

cumpiir con todas iss ormas que reguian 2a tonservecién ¢e Fes recurses

natarales rerovables y la preservacién del medic ambiente. DECINA GLTAVA.—18.2L

Direccioén Técnica de las Pperaciones: “Las partes acterdan que Eh CONTRATISTA

sera el cperador del contrate y come tal)! com las 2imiteciones previstasy

conivGiard lao ¢irecttiin S$ orientacdGny yy esecutara(tadas has (operaciones! y

actividades ghe considers necesarias para lao expliracién, (fantibilidad y

explotecin del carbén obtenidéien el arex Contrataday nciuyende Pas chras ©

imstalaciones Ge dvfracstructaure ique yequiera ed” prayecta y* Masvdemds quelle

sean Conexas, complementarias Gdependientés tales como platitas eléctricas,

oficinas ) catpamentas. CEL OCONTRATIOTA Biecutara dichos trabasts identre Gel

warce de los pragfamas y  disefes aprobadcs por /EOCCARBON 5 los demas

requeriwientos Ge las autaradades compe tentes., 19.25 (ECGCARBON eA var iud: deltas

clfnusalas vigésima primera PY Uigésima sexta podrdlautorizar tratagos miskras

aecdiante subcentrates con) terceros, Opropietarios (devequipes, (cumpliende! los

requerimientes gue garanticen ila reversign x faver)) de EOOCARBON, ao ha

terminacién ded comtrato. DECISA NOVENA.- Uso de Infraestructura por Terceros.—
i194. EL SONPRATIONA permitira: que terceros) hagancusoode suointraesteuctira

minera Si existiere csapacidatisobrante (pare los carbones praducide: por esas

tercercn en inmediaciones del drea contratala. i9.2o bas tarafas per eb uso de

la infraestructura Seran figadas de comin acuerdo pas mismas se calcuharan

considerands entre otros gactores, le poncidn prorratacdel totaiyde dos gastos

operacionales de infracstructura y su respectiva depreciacién Lineal a 20 afos,

com base en las normas centables vigentes, adicionande des gastos especiales en

que dnawua EL CONTRATIOTA por este serviciay mas) una dasa razonable: de

rentatbibidad respecte a if adnversidne de Eb CONTHATIST Ay teto elio-en términas

y Condiciones econsmicamente iaceptabies paraiaspantese APS. En tedo Casa, EL

CONTRATISTA | conbinuard osiendoo elo aperador odeo todas, 5 las) facilidadesy

instalaciones © infraestructura, 19.4. Tambien se podrdé. opted) porgue das

285-95-2914

‘@N ECOCARBON |

EMPRESA COLOMBIANA DE CARBON LTDA. Repdbdlica de Colombia
» 4 Ministerio de Minas y Energia

0029825

tertercs aporten alas inversiones que‘ piedan reqduerirvge para Ta prestacién get

Servicio y en este Casoy) das! partes Guscribivdn Tes acuerdes irespectiveas.

VIGESTINAL~ 2 Paraiia efercwcion

de sus obligationes segin ei “presente contratey, EL GONTRAPISTA Ati Lizard ad

weRine Les reghrsas locales, redicnales y racicnales ¢e Colombia, Gncbuyende tas

Servicios de “empresas colomidaias , en) Pal hedide ven Gue: diches) recursos oy

servicivs rettan Vas congiciones! de ‘calidad, cantidady precios) plaza de

entrege, requéridas para’ el proyecto, de conformidad con las) ditposiciones

legales sobre 2a materia. De ‘totasi maneras EL CONTRATISTA se compramete a

presentar 4 ECGQARBON, en Ios informes.) anueles, nae releeign .de@ilas

adquisiiciones-de bienes yy servicios que irealice en Fairegiony en\eh petso en.
eb, BRUErLOr per veh Nhe sinmedtatanente anterior,

icands el objeto, dela

adguisicion, en forma) desagyegada paralmontes superiores a: U8#100.0000denlos)
SetAdoe Unddos de America”

forma Global parsivalluressinferiores, ageapance
enmestey caso, por attividadecontmi ca ciindustrial VIGESINA PRINERA.- Cesién.

Subcontratacién 0 Gravémenesi-) 22s Ek) COMTRATISTA para poder ceder,

subcantrater ogravar tctab a parcialmenteiel obietaide este contrate, requericd

ba previa auterizecién ebctritaide ECOCARBON. Una wen aprobadssyvestas  seray

inscrites en 6] Registro Ninero) Nacional 21.20 82 davcesibm tuere sarcialy

cetente y cesignaria responderén sclidariamente antes ECOCARSOM partes derechos

y obbigacicnes adquiridas mediante el presente contrate. 21.3. Para tramitar da

avtlorigaciin de quectrata estaciéusuda,/ECOCARBON Evaiuardavaii(tos) candidate

(S} cifiéntose ada reghamentecitn sobre Ja materiay 22.4. Siopasatios dos 2)

meses desde ba presentactén deo2a selicitud, ECSCARBGN no ha \respondidey ba

misma Se entenderd negada, Enceste “casmsft: CONTRATISIA podria seid citarcuns

explicecién al respects, fecha a partir dectaicual BOOCARRGN dispondré de umott)

mee. Si en dicho place ne seoproduceorespuesta., dacsolicitud se entendera

aprobadast21.8. Sesentiende por subtonthataciény os secuendps cquejeuscri be Eb

OGNTRATIG®A can tercercs quectengan por otjete el-arrangue, ccarguey transporte

y disposieién fined del esterdl, ass. commyel arranques carenes transporte +

apilamtento del  carbén dentro: debodrea, cantratada. JIGESINA SEGUNDA:

285-95-2915

@ ECOCARBON

EMPRESA COLOMBIANA DE CARBON LTDA. Repablicade Colombia
Ministerio de Minas y Energia.

AA- 0029826

+ 22.4. Representante Técnico de ECOCARBGN: 22.1.1.

Representante: écnicos.
ECREARHON cesignard un Peprebentante técnico, ghien serd el portaver de la

Empresa durante te ejeencidn y ‘cumplimiente ‘del presente! céntrate. £1

Representante Técnico de ECQEARHON debera vigilar Pa completa, correcta +

cumplida ejeqvcidn de las ebhligaciones en desaryolic Gel obsete contrac tifa,

dard Qas Gnstmicciones def Casa) hard Gbservactanes para pregendr a corregir

iftimpliaientes de EL CONTRATISTA, pedird’ y ecibird) dec €2 Qos informesy

explicaciones © reclamaciones aique haya dager y dara las aprobaciones que se

reguieran caando se ajusten a ios téraings contractuales, eplicard oO recomentara

Teo impositidén! de sancicnes  y medidas preven tivado deo inctmed linden tas | yo cer

€ generaly velacd parkas Istereses de ECGCARBON en ta Spetuc ion Ny laquild aca bidet

presente cContrate pode Tos Sehein eRtGa@ne de eetense derivenl 122. P22 0k2

Representante Pécmitic® decSCGCARBGN wo TenGrsé artorireciion para exoheran (eet

CONTRATESTA de nangiha de Las Gbligacitwss: © deheresicue ematen Gel presente

CORtHALG I hi Grdensrinade que de cusiquieriterns anpiique vaeracianien el) plaza

oth PRE Debores ahirtades, Salve due tenga autorimncignidel representante legad

de ECOCARBON, 22.2.3. 2 age RBeBHt SP Re eeenice aden GOGAneGhetendndemereche: en

CONTRATISTA y camprobar todas Les informaciones presentadas, Igualmente pada

e examinar mapas; plancs, hibros o cualquier s otra fuente dean tormagien

relacionada cov (el desarrollowde este comtrata, ashicome tambieéneapcbietar ta

inforaacian presentada por ki CONFRATIGTA yo aopedie lasccorrecckenes:
modificacvones deb lcase, 22.2, Representante Técnico ge fk) CONTRATISTAs
222d Eo CONTRATLOTS designardun representante técnico, ‘con facubiades pana
comproneterle y conicapacidad técnica paracka dikecciénode Ios trabajos objeto
ded ccomtrate,  qpiten serdoocebo) ehtargadooude o recibir, todos des avisony
notificaniones, ¢ecisiones, instruccicnes y.dem4s commicacionss dirigitas. por
EOBCARBON, como también, Je farmer com el Representante Técnico de ECGCARBON tas
cone aétas que se Fequieran ef desarrollo del contrate., 22.2.2. Todes bos avisasy

x] notificaciones yo degas cOmunicaciones dirigidas fOr ECOCARSGN ab Represen tants

Técnico ode Eb CONTRATISTA,s se .entenderan oficieimentes recibidas por Bb

ree eee

285-95-2916

CRedgeibercs Liempo eats PECORMNRT  tOGS5 bdS CRREEGAGME So CREA AMAR ES oP OR EL

|
TO?! ECOCARBON |

EMPRESA COLOMBIANA DE CARBON LTDA. Repiblica de Colombia
Ministerio de Minas y Energia

0029827

CONTRATISTA. 22.3. ECBCARBOR Y EL CONTRATISTA comanicaran ata etre parte por

escritd, #1 nombre de su representante: tétnice dentralde los quince (15) dias

siguientes aia firma Gel contrate. VEGESINA TERCERAD Interventers+ 23.2. Para

| 3 efectos del presente contrat® ECOCARRON gesignard acum anterventor yeasts

designscién Te ‘sera comunicada la EL CGNTRATISTA portescratol Bl) desiqnada

cumplivd con Das fUntiones de dnterventorial y en vejercicie @f estas, dehera

evallar y SuperVisSEr el desarrollo deY presente contrate, intormande a CCOCARBON

SS
sobre’ el cumplimients de Qos oobjetives)) quel seolipraponea: oetener icon! (st

celetracion y ejetwitien, asi como tambien sussjusteaoies planeside desarralic

del Sector, sexalanio elternativas p wostrando Gaslieficienciasique se haven

podide presente. 2a2. Pars el desarroiiome su furciény) el Grterventor deberd

courdiftar su Pasar con EL QONTRATISTA y eb Representante Técnica de ECOCARBON

seRalado en ba claustia vigésiwa seguiday 23.3. £1 Gnterven tended presente

contrate podrx efetiuar visitasia £L CONTRATISTAS selivitar anftormes, realizar

A

peritacgns yen general, actuaride manera conducente x Ta buenaeveluactéy deb

VARCHIO con teatuRt.) VIGESTINA DUARTAL= Costes) yy Gastes.— (Serdn de carga
extinsive deo BE LGNTRATISTA:)tedos) less costes (yoigastos que gemanded 22

cumplimiente del ebjete contractual, xsicome Pos quel puedan\causarse poro te

rveaitzecion de estudies y trabajos ambientales que ai efecto exijan a ek

CONTRATIGTA Jas entoridades Gacionales\\« lregionales competentes, VIGESINA

LOGS PARTEGIFES, eniiba formeoyllen doesivatoresequelsevestathiezcat em pact |

SUSCHAte@ Por Separade, unacparticipaciénvpor la proguccita de carbén que cse

legre en desarrollie del contratc. 25.2. Bbligaciones de LOS PARTICIPES.-— LOS

PARTICIPES pevmititdn, sin derecks a contraprestaciénidistinta ada prevista en

ed nimeral anterior, que en clos: terrencs de su propiedad, comprendidos dentre

Gel é@ren contrataday)£L CONTRATESTAc reatice: lactotadidad de-daseactividades.

aineras! necesardas)\ para cedodebida desarroalio yoxumbinientoude: presente

contrate: y seccomprometen ademas, acque sin la previa autorigacién expresa y

escrite d& EL CONTRATISTA y de ECOCSKRON, ne podran vender. hipotecar & Gravars

Limiter c dissarer de manera alguna, dei dominie que tienen » lacposesitén que
= aT
Wark

285-95-2917

QUINTA.- Pariicipes: 25.1. Participacién a Verceross- £l CGNTRATIGNS pacara a We

War
_ K@N ECOCARBON )
7 EMPRESA COLOMEIANA DE CARGON TOA winertiende Cooma / BY
AA- 0029828 aw
:

everten scbre Tos terrencs cuyo subseelo se explotarda en hoe téeminos de este

contrato, comprometi¢ndose tambiés a Colabotar en Valdefensa de da posesiény La

propiedad » dems derechos reales frente al pretensiones o perturbaciones de

terceros. VIGESHIA SEXTA.— Exoneracién dé Responsabilidad de ECBCARBON: No

obptante La suscriptdén ode (UGS PARTICIPES: en) (este licontratey! Las partes.

wanitsesten  Bxprebamente quell ELOCARBON) | esta o exonerada ode) cualquier

reaponsabilidad frente a LOS OPARTICIPES yo que ‘suc FeRacain centeactial es

exelusivamente com CONTRATISTA.< Poricta tants 10S) \PARTICIPES ino > tienen
-—_—_

derects, ante ECGCARBGN. a intentar reclamacién alguna y exeneran a ECOCARRON

de Fespensabilidad derivate de le cesién de dos contrateside que trata eb awarte ei

@ COnSiderante oo Ge Jes Werechos: youbligaciones:(dewGl  CANTRATISTAs Yo kas

PORTICIPES, consagrades en (le ‘cléusula Vigésima(@uinta Ge: este cantrata,

VIGESINA SEPTINS: Responsabilidad dec ECOCARBGN. =) En oningti) casa) ECOCARRON a

responderé por las obligaciones de cualquier) naturaleza que jadquiera (EL

CONTRATISTA en Gesarragia (fei presente) comtrates VIGESINA GCTAVA=

Responsabilidad del (CONTRATISTAL= 28.2.0.EL (CONTRATISTA sera respensatie ante

ECECARBOM por Redes Gas trabasos que tesarrolie enreliudnes contratada.. Ademés

responders par cualquier daftcoque cause cacterceras: qa ECORARERONodurante ced

desarrollo de Los miswcs. 28.2. Eb CONTRATISTA podrd-eserciter tas servidumbres

« que regniera parade, correctavejecucitnidel fontratey et dos \términos: ded

Capitula KK del Codigo de Minas qe tendré.exclusivamentese su cargoy €] page rde

las Gindemiizaciones por ios perjuicios que scasione a terceres; por dicho

efercicio. 2803. £2 contrate y su ejecucién e dnterpretacitny terminacian. y

ed

laguidacién, guedan suzetos alas deyes, decretosy acuerdes, resclicioneny

reglamentas com cualquier otra disposicién emanadacde kas autoridades, quecen

alguna) forma tengan relaciém can eloabjeto contractual. \VIGESDNA NOVENA

Servidumbres y Reclames ante #uteridades.— 27.1. EL LONTRATISTA gestionard »

obtendrd das “servidusbyes y demas derechos pecesarics fara qarantizar, el

ejercicio pacafice de das actividades que requicra parasadelantar da expiéracién

y de expiotacion en) Ferma técnica y econémica. EL LONTRATISTA reahazataé. tadas

les gestiones ante las atteridades nacionales, seccionales G Locales, sequined

2 TMI UIA

285-95-2918

~
:
~
M@ ECOCARBON

Ministerio de Minas y Energia

AA- 0029829

CaSO, para hater efectiva esta garantia de ejercicio pacifico. 29.2. Serancde

we S EMPRESA COLOMBIANA DE CARBON LTDA. Republica de Colombia { 0,

cargo de £1 CONTRATISTA todas Yos gastos, derechos /edndemmizationes , que se

causen por coptepte de la Gbtencién de servidumbres p demds derechos reales, ase

cane por los safes’ caysadds a propiedades 9° (personas! con etasién deb

cumplimienic de las labores del proyecte, gue sean Raptables wENICONTRATISTAY

SUB Empleatos, sabcontratistas, Gperadsres Ga 16s trabajadcres| Ge Pos: mishas.

TRIGESINAS Contratista Independiente.— 30l1. Para todos tos efectos del presente

contrate, EL CONTRATIGTA serd independiente y por) tante desarrcliard todas Vas

actividades a su cargo, con el personal gve al efetta contrate, asumsener ta

regponsabiliidad de Vas relaciones) laboralesique con éste adquieraly lcs riesges

qué ef trabajo conlleve. BO2s°En consecuencia, Eli COMPRATISTA selec cion end y

vinculerda auténomamercte: el personel trequeride pareiel desarrellc de las

aCtIVidRdes GbFEtG Ge Este Vcontrateisiendo “delosa! cargo)lexclusivo ce?

cunplimiente de Das obligacionesique peri deyy convencitn)c pactamraniectivosy

contYates de trabage adguiera con dicho personals PARAGRAFO: Queda expresasente

CORVERTEG que entrM ECOCARBON WEL CGONTRATISTA c entre ECGCARBON yilos empleadas

y teabasaderes! al Servs cio Ge EE) CONTRATISTA, los subcontratistas yp) operaderesy

We eExXLStied vinculacitn Laboralialquaa. £2) grave aricumplimiente por iparte dexky

CONTRATISTA de las abhigaciones contraidas (con sus) trabajadoresve) empleaios,

constituivd causaliide incumphinientm (contracturls sieppore elo a) jubciounde

ECECARBON, se hace ancenvendgente da ccantinuaciéndel presente, contratoy

FRIGESINAPRIMERAD Barantias.— Alka firma cel presente ccontrate, Elo CONTRATISTA

debera consti tear ca favor devECQCARBON yyoen una compatiande Seguros legalmente

establecida en Colombia, renevandolas yy readustdndolas anuaimente a paridnde

la feoha de ia firtiacdel contrate. de acrerde concla Tasa Representativa deb

Nercada, las siguientes polizass 31.1. Une) pélize de cuspliniente, cquivaiente

& Clemte cincuesta mil déhares de los Estades Unidessde Américg S$15020003

pare Garanrtizay ef cumplisierto cportune de: las abligaciongs ontnactialesrar

la etapa de exploracién. Usa vex aprabado el Programa de trabajos e Inversiones

definitive (Fut. 2.) y antes de entrar en Ja etapade explotacian y sucesivanente

cate eg, EL CGNTRATESTA deberé aiuster la péliza de acuerde com el Programa de

= Eee UMMM

285-95-2919

Key ECOCARBON

EMPRESA COLOMBIANA DE CARBON LTDA. Repablica de Colombia
Ministerio de Minas y Energia.

AA- 0029830

Trabajos © Inversiones definitive {P.T.92) (a padin de un (i) b6lar de Tes

Estados Unides de América par tonelada, de stuerdd cen 61 volumen anual maxima

de produccisn aprobade. Esta péliza debera estar Vigente dente Pe suscripciin

SEs |
del contrato, durante ei termine de duracién del misma y dos {2) Atos mas. SPl2U

Una p6liza que respdlde el chmpliaiente deSislonTigadiones Taperaless eferentes

at page de salavios, prestaciones sociales, indempizaciones y demas Ghligaciones

Tahtveles, del personal destinade al proyecto, visculade diretétamentec sediante

subcorntrata junto cen la parte administrativa distribeisie aplicable al sismay

por una Suma eqnivalente sl diex por ciento (Lonpweibeedecesya (iva) parteide

=
lgmGnihe anual proyectaday segin el Programa de"Trabayoe' e Hiversiones (P.TVT.9

aprobadeo peri ese afd, Esta pélaza deberd estar Gigente desde eF

perfeccichamiento de contrate, durante tedo el términe de duractdén del misma y

tyes (3) sfics gas. 31.3. Una péddze Geuresponsadi lidad cival extracontractuam

por Una tdantia equivalente « Gchenta mil Gdlares) dilares de as! Estados Unadas
de America (USEBOROOO). con el objete de protegerse y proteger a /ECOCAREON de

eveniuaies reclamaciones derivadas d@ datos ¥ perjaicias, lesiones personales,

merte y danes e da propiedad, que predan suraiy Worlcauss Gcanimcasi de de kas

actividades realizadas por EL LONTRATISTA, por subcantratistas o ins empieaios,

en desarrelle de la eyecucion de este contrato, que deberd estar lvigente desde

el perfeccicnamienta del contrate, durante tode el términe delimisma y cuatre

(4) afes ads. GLAS hos montes (ce repandrén en) todos)ilos -casesiien que par

cualguder eveite se disminuya Sa cuartia; camo consectencia del paqa tatat ic

parcial de lbw sama asegurada, por Gcurrentia de Singestres o fmpesiciénide

MALTAS

CONTRATISTA deberd pagar a lacentidad Gesignadal porvel Ninisterio de Minas ¥

Energia, bas regalias de queltrata el articute 4 de daliey 14i de 2994 o el que

le sustiteya, equiyalente akopercentaje fijade porclal fey. Igualmerte seranide

caroo Ge EL CONTRATESTA, 265 Gmpuestus oc) gravémenes) del arden nacional,

deparvtamental o  wumicipal que lindirectamente seo Dieguen a derivar deo la

actividad gue realiza, TREGESINA TERCERSs) 332i qperechos |

perjuicia de le establecide en la Constituctan Politica pen da hey 241 de £994,

“g Ls : Ci J,

285-95-2920

A) ECOCARBON

EMPRESA COLOMBIANA DE CARBON LTDA, Republica de Colombia
Ministerio de Minas y Energia.

AA- 0029831

EL CONTRATISTS pagarda trimestralmente = ELOCARRON cane derecho econémice por la

administraciGk, segquimiente y contrel del contrate, una sume Sqaivalente al tres

por ciente (34) deb precig’ en beta dé mina) figade por e€] Ninisterio de wines

y Energia para el carbin de exportacitn @ consumG Interns, Sega el destine de

le preduccién, por tenelada producids de carbin Gesde el perfeccicnamiente del

presente contPater ROE
produceién | M ¢ =e
det los diez Choy as Gove ‘Ream Ga meeameeastieoco: trinestie
tributarde ye Tiquiidard) con tase en TOs! tonelaies!vendidos \yodespachados
durante-ese peviddlel wereade/de exportaeion ya) \consuao \internow! 33.2. Para
el efecto, EL CONTRATISTA SeNGRGemacpresentar, al. KepresentanteuTéecniedge
ECOCAREON una cvelaciOn wensual We sulprediccténecopiw’e los cenociwientos de
agbarque: para) el mercada (de exportacitn iy de daetifacturasede yenta lo
cepbiticades ve compra para lel constno nternopdentre de dos cines ($) dias

calendario sigvientes “al Vencinien te%de) tada mess) 33.3. Si ECOCARBON enauantra

que entré los volimenes repertades por EL CONTRATIOTA Ge acuerda Gan el numeral

3S.2. ¥ Tas sities Canceladas en viriad ded Hkmeral Bll) existe una Gitersntia

Que representen Sumas no cCanceladas a ECOCAREON, se fatturaré por el doble de

la sama dejada de patiar, desde €2 momenta en que efectué #1 pago trimestral

haste Ta fecha de facturacién. €n todo casc, ECOCAREGN deberd facturar estas

sumes dentro de los dos {2} meses siguientes al pago efectuade en virtud de Te

chausula 33.1. 81 Wo se presenta la facturacion antes Mencionada en el plaze

PrEVIiEiO, se ententera que ECGDAREON acepta’ los velimenes se Carhtn y pages
i 2

efectuadss en el trigestre respective. 33/4. EL CONTRATISTA tendra Ta opcida de

cancelar sus obligaciones asit 33.4.4. Consignacién a favor Ge ELBCARBON en la

Cuenta Nacional Now 43246-?70870-S del Banco de Colombia, Sucursak: San Nartiag

en este evertey EL CONTRATISTA ‘e5te Cen la obligaciém de lentregar cal

Representante Téchice de ECGCARBGN, copia de ditha ctonsignacién dentro de Los

dae (2) dias Sigudentes H Tex misma, 354.2. Ev las tajas deo le Empresa, en

Santaté de Bogota @ en las Regionales, Del page se Pe expedieé un recihe que

acredite el cumplimiento de éste. JR0R. En caso de mora, EL CONTRATISTA pagara

= ot CT TUT j

285-95-2921

x
¢

| ECOCARBON LTDA,

y=

74 Key ECOCARBON

EMPRESA COLOMBIANA DE CARBON LTDA. Republica de Colombia
Ministerio de Minas y Energia

AA- 0029832

a ECOCARRON intereses de mora al maxima permitida por Px Yey, por mes co Fraccién

de mes. PARAGRAFO: EL CONTRATISTA se chliqa a pagar a ECDCARBON, Los derechos

economics corfespondientes a la prodiccién obtenida desde ef perteccionamiente

Ge este contrato. TREGESINA CUARTA: Nultas.— 954.2) En Case de incumelimiente de

cualquiera de Tee GhTigdcianes de EL “OONTRATISTA Say causa gubtiticada, en

especial la no presemtaciGn de las infurmes y programas desckites en el cantyate

ode Tas wodificaciones, ediciones o correcciones a lee mismos, ECGCARRON podria

imponer administrativanente miitas sicesives por un vale? cafrespandients hasta

de diez (40) veces €] Salaric minine menstal Vegat wigente, cada Vek y pera cada

cass, sin pergiicio de gue se declafe La caductdad del comirate S4,22 Pare

€ igponér la saicién de que trate esta cléusula, ECOCARBON requerina por: escrite

al CONTRATISTA concedigndcle un plazo determinata, \ecorde ten el tape! de

obligacitn, para cunplir con La misma a Subsanar swtaltal Gi wencide ests

termine ©] intiwplinients permanece, EOUCARRON procederd wediante resoluctan

metivada, a dmponer la sancién. 3403l Cada subta deberd ger pagada par BL

CONTRATISTA centre ded termine de! dieg {LO} dias Calendaria contados & partir

de la fecha ef que guede en fitae la providencya que Pe ispongay 154.42 $2 EL

OGNTRATISTA n@ cancelare oportinamente Las multas Ge que tratalesta clausilay

ECBCBREGN) Las) haré efectivas: con cargo’ ela péliga’ de ocamplimiento, isin

e persuicio te que se ardene lx suspensidn ge labores a se decdare Ba caducidad.

FRIGESINA QUINTA: 35.1 Suspensiéna de Labores.— Si RUGCAKKON determina queen

desarrelic de Las antividades, EL CONTRATISTAY necesté Gump lienda can las notmas

de seguridad minera vigentes, podré de cficio oa peticién de parte anteressda

y Sin periuicie de la facuhtad Ge admponer multas, Grdenar la suspensidn temporal

o Indefinida Ce Leb Labores inseguras, hasta que cal guicio ide (ELOCARRONy (EL

CONTRATISTA hava adapteds das medidas correctivas ide xcuerdo con las

instrucciones de ECGCARBGM. Sii2. En casoide’ detectarse que ta exphotacidn se

esta adelantands de manera anti técnicayo ide tall forina) (que liotasione vune

2 {
fer expistacich selective perdudicial  paralel)) aproveckamiente: deli yacimientay

off "| CGGCeRBON: mediante escrito motivade’ anfarmard aveerconiRariera sobre jel

eo
pe ivcumpliniente, ELOCONTRATIGTA Gi spandré de quince: (ia) das para respontier,

s Se MQ

285-95-2922

K@NECOCARBON ©

EMPRESA COLOMBIANA DE CARBON LTDA. Republica de Colombia
» 4 Ministerio de Minas y Energia

AA- 0029833

explicande las ragones 2, ECORARBOM. Sila’ respuesta nol es acbptable pare

SCOCARRGN o EL CGNTRATIGTA no Se “proniincia dentro de) dichd plaze, ste se

obliga a susgender las  Laberes mineras objetadas. 0 SS63. En tate casey EL

CONTRATISTA podra solicitar a ECOCARBON autorizacion Para suspender Das labored

wineras, cuando @ Su Jaieie Jasi Vo) Fequieral “presentanda,! debidamente

Justiticadas Pas ravones Que a €lia Conducen. Galeellar ovigunadas en fuerza

meyer, €5tas ho suspenderdn Jos téFmines del contrato. TRIGESINA SEXTAL-

Q@bligaciones en Case de Terminacién: 36.1. Terminade @2 )Presenteccontrate por

ctelquier causal, salve frerza Mayor’ o! por! eb eee ee ae 2a condecyen

resoluteria prevista en Ig Clausila segandade este contrate, RL CONTRATISTA

dejaraé en preaduccién iss frevtes de trebage que en 4al fecha) debanr ester

proguctives y transferird & LitalG de yeversidn a ECODAREGN, todos los bienes

|

mjebles ep inmvehies, de propiedad deo EL (CONTRATISTA en Colombia, relactaiadoe

extiusivamente con pi contrate, intluyenda lat Gervidumbres! 7 concesioags

otergades en beneficie dél misma, aukgue aquellas G éstas se entwentren fiers

del area contratada, todet éstos en adelante! llamagée lines Actives, Ge acherda

con los siguientes térninos y condiciones’ S6ui.1. Nol Geran chyete de reversicn:

el efective, das cuentas por cohrar, los inventaricgs de casbémy les otras

actives corrienites diferentes a repuestos y sumindstres, da ragtnosoobaly! be

marca de EL CONTRATISTAD y “ek goad? wiA2s 36.152. Ves actives) totalmente

anortizadee Gctotalmente depretiados pasaran gratuitamente a ECOCARHOM libres

de tedo gravamen o limitacién de dominio. Sobre lds) attives que no hayan Bide

tetabiente depreciadas o amGrtigados, ECQCARBON: “tendyd en estelcasa la primera

opcian de adquirirles pagande avEL CONTRATISTA el valorocorrespandi#nite al, costo

de adquisician ariginal de dichos actives menas ta depreciacdén co amortazacién

caltulada de conformidad ‘con Bl Sistema de idepreciacionic amcrtizeci dn) lines

durante da vida Gal, sega Tas normas de icon tabilidad vi gertesw(Dichas  sumas

deheran ser ceptificedas par Bl Revisor Fiscal de EL OONTRATESTAL Gh.a.5i be

apeida de compra a que se refiere este chausuia podraejercerse mediante avisa

estrite de ECOLARBON = EL COMTRATISTA “dentro de los Seis (4) meses siguientes

terminacign, “antes de da  Liguidacidns det

presente Cantrates | EL

= III

285-95-2923

@ @  ECOCARBON

EMPRESA COLOMBIANA DE CARBON LTDA. Repablica de Colombia
Ministerio de Minas y Energia

AA- 0029834
=

perfeccichamients de Ya traneferencis ge ios actives sé Fealsvard dentre ge tos

seis (4) meses siguientes a la presentatidn de dicho visa! EA ei momenta de”

la transferenctia de diches Actives s ECOCARBON, Sta pager ag EL CONPRATESTA BT
L

precie- de compra mencionado en el numeral anteriay GE) precie ‘padre ser pagato

e opeién de ECOEARBON, Rat: a} Si “exietibren oravemethes “og Timiteciénes ak

dominic, chya wonte Tuere inferior af preciode Pa apeidn catcatade de’ acuecda

coh el numeral anterior, ECOCARBON, si Je es conventente y poszbles! asumirs come:

parte det page, ta tCancelactéh de tal “gravamen (G9 Dini tacion |¥ pagaré le

diferencia a EL CGNTRATIOTA. EH este evente, ESSCARKON lcbtendra dei acresdar

—|
Una exoneraciGn de la responsabilidad deft) CONTRATIGTA por EL ehdeudaniente

garantizade. B) Sf el monte de les gravikmenés o Dandtaddones’ Sl dowinis tuere

superior ai precio de la optigap calcilada de arterdo con e) mineral ate REO

ECRCARBON | pagara aUEL CONTRATISTA el precio de lalepeiéng “ple CONTRATISTA

apamird directamente da cancelactén’ dellos igravamenesio i iwi tationts. S6iaiae

LOR Fepuestos 'y SuMiRistres gue sean Ghsoletes (revertiran gratditamentes

ECOCARBGN. Se entenderdénr conorepuestés y SuministYos gbsoletos, aquellos que

existiendo en el inventario no sean utilizables miirelactonados con operaciones

@ equipes que estén en funcionamienta < Va terminacidns (Sabre clas repuestas yy

SURInTEtTGS AG GHSGletos; ECOCARBON, tendia) la opramera’ apetan ide vicoaprarl da

tetalidad @e Ios aiswos pagande a £L \CONTRATISTAT elvegtivalente en Pests, x dae

tase Fepresentativa del mercadolle ba que chaga Sus! pecs, @ ARi fecha ven gue

contraiga la Oblieeritn de compihs bago Qe lopcion,) del) costa @eadquisicien

ofiginal Ge diches fepuestes y Suministrosien délareside! las Estades Unidos de

fmeyice, weando Ta Tasa representativa dehimercadae daque hagasus vecesy a

le fecha de adquisicit: original. Les irepuestor yo osuministras que adgaiers

ECGCAREGN be Sevan transferides y eloiprecia\ dencompra de Qostadsacs serd

pagade, en lamisma forma y tiempo gueisé especificavenilas numerales 34 94l2.

y S643, 36.9.5. Si ECORARBOM no eserce £2 derecho \previste en vel numeral

36.i.2., @ si desputes de haberlo eiercide ne cumple con el pageeni les iérminos

wencionades en estx Oldusnla, EL COMTRATISTA tendréce] derechecde venderie

terceros, retirar odispaner deid@iches actives. 36.126. Pare dos efectos de wsite

re Se Mn re

we 285-95-2924

we ECOCARBON

EMPRESA COLOMBIANA DE CARBON LTDA. Repiblica de Colombia 2 \
Ministoro de Minas y Energia

AA- 0029835

Cidusula: a) Ei tope maximo de los gravamenes co limitactones de dominio sobre

actives de propiedad de El CGNTRATIGTA felacicnades con el contrate, no podra

exteder en ningin momento el \othenta (per ‘cierte (80%) de Das inversianes

realigadas a le fecha en ese equipo, menor os pages ‘hechos hasta ese: momenta

de amortizacian del principal de tal endeudamientey by Los Aetives: a Tos gue

se hate referencia Seran depreciades o “amortizadas, ‘segim Gi case. por et

sistema de depreciacién o amprtizactén lineal duravte sa vida GE) de acierds

con las formas contables vigentes. 3662. Cuando EL COMTRATISTA fequiera realizar

las Rabbres de mineria a través de subcontratistas que a) su Wed aporter equipo
nae so i Se

Minera para estas Taberes y a fiw de -cumplir) conolo establecsdo en esta

chAusula, podra optar por une lide las) siguientes altermativass (36.2.1 Givel Re

-
| Subcontratista na Se adiitzere al la cclausula de feversidn’ Rque ipactaday EY

 CONTRATISTS deberaé pagar a RCOCARBGN (el equivalents en dinero segin) 2a

Liguideeidn gqke  corresponda con) base lene] numeral 56,202. G6L2.2-9 Silieb
peta

Subcontraticte se@adidere a da claasula ide feversigny esta obligacidn deters

inchirse dente del subcontrate, en los miseos dérminesiy candiciones pactados
ef este contrato. En el evente en que ECOCAREGN haga efeetiva Da opcidade

compra ai subcontratista y este Consivere que sus equipos tienen unmayor valor

del determinads por €) procedimienta aqui previste, EL OONTRATISTA cancedars ae

diferencia al abbas Nats canes el ag Para estes efectosy #2 subenntratista

debera constituir « favor de EL CONTRATISTA y ECGCARRON, en anal Companhia de |

seguras | legainente (establecidn lier “Colantia, anal péliza ogte \gararti cel ek

cCUuMplimiente de Sus Gbligarionesicontractunles Per luna Suma minimal equivalente

al diez) por cients (1027 Geb valor ‘toteb de des lequipcs aportados parade

operacién minera. 36.5. Para efectos del numeral anterior, pars la obtencida de

la autorizacién del isubcontrate, £t CCONTRATISTA | deheran > ado Presentar oa

ECOCARHON una Felacidm detallada del equipo a utiligary, jute con dos valores

cOnercteles cerferpandientes wile fecha terpresentanitm, las horas de trakage

que Haya tenido et equipo acdiacfecha y las remanentes segim das estandgares ide

vite Wi)! de cada uno de “oe equipus  consideradesy (ista ariformacian sere

aprobada por ECOCARBON, b). Para efectos dels aprohacién del equinus utilizar

- = I

\
wii

n A
~ K@N ECOCARBON

EMPRESA COLOMBIANA DE CARBON LTDA. Repdblica de Colombia
» 4 Ministerio de Minas y Energia

AA- 0029836

por el subcontratista, dste debera ajietarse a ps -estandares aprebades én 2%

Programa de Trabajos © Inversiones  (PITVEL) Seal ae! mingria “antictpada (eo

definitive. ct). Une ver aprobade por ECOCARBON 2) Pistada “de equipe, | RE

CONTRATISTA sé obliga a incluiFic Come anexo Wel subtontrate dé) operaciGn

winera. PARRAGRAFG: Si curiite Ta ejecucién del subcontrate és Bpergcidn winera

Se presenta yeposicitn de equipes, “se Gebers Sequit 6] mesmd precediniente

consagrada en los iiterates a/b, y 2) se este abdusiies

36.4. Pare el equipa propiedad de EL CONFRATISTA, “ste deberé presentar a

ECOCARRON, en caso de repost citn’ de equipos, une Felacion detarlada del equipe

a Feponer, Junte con Joe Valores combrckales cerrespoitientes a la fecha de

presentacién, Vas horas de trabajo qnel haya tenido el equige 4 Val fecha y des

“l

remanentes segin ies estandares’ de vida “Rtil de cata uno de Ges equdpos

considerados. Esta inforwaciGn sera aprobada por ECGCARBON, 3é6l8l kets clausida

nose hard efectiva si al momente de terminar el ‘contrata, neesta wigente en Y

le Tegislacién la figura de Ta reversion. 36.60 Terainade este icenirata per

TuRignier casa y en cuekquberl’ tiespay EL CONPRATISTA padardl todas Las

prestaciones sociales y reclamactones Ge sus empleades. En el evente de que

algunas de los trabajaderes geEL CONTRATISTA pasén a Serla de SCACARBAN por

decisién de ésta, EL CONTRATISTA pagard a ECOCARBON €) pasive Daterad carsado,

la reserva téchina y matemsticn yils reserva por causar) le anterior anciayenday

perc ne limitadG a, Tas cesantcas causadas ¥ su retroxctivided Yowelas pensiones

de invatidez, vejez y muerte, “Estos pasives laberales serdn diguidadas® soe EU

COMTRATISTA en la fethe en que se prodarcta Ya sustituciaénm patronal’ posus montes

serén transferidas a) ECOCARBONL Pave (este efectey EL CONTRATISTA odeberd

constituir las reservas anvales que garanticen el page detodas las presteciones

sqcialee, pasivas Laborales y yeclamaciones de sus empreades hasta da fechade

terminaciin del presente contrato, de acuerde con Palnormatividad vigente.

FRIGESINA SEPTINA® Caducttads+ 57.1. Purarte la vigencia del presente contratoy

ECGCAREGN podre Geclarar la caducidad del mismo, mediante resolucién motivaday

contea da cual (protederan “los orecurses establecidasen dao Ley, cuando se

progugca alguna de las siguientes causalessS7 14) Ladisnlucidnide ba sociedad

same * VN A

y~.
W@N ECOCARBON

Miniaterio de Minas y Energia

0029837

CONTRATISTA. S7-4.2. La incapacidad financlera de BL CONTRATISTA que se presume

wb EMPRESA COLOMBIANA DE CARBON LTDA. Repablica de Colombia Lb

=

cyande se le declare en quiebra dse le sbra conturse de acreedaree, S7.4i30 £2

ne realizar 16s tratages yo Ghras “de Skploratidn yy explotadciian, eno Tae
a

cCondaciones y dentra dé los términos legales o contractuales, a sispender tates

actividades y otras por mas Ge Seis C4) meses si calsajustificada. 37.2.4.

Eno page opartune de las regalias y los derechos etondmices pactados y que se

pacten. 37.1.8. El ne page aporting de Las multas ola neo repesicidn de des

Gatantias en casa de termingcidn 6° diswinucién . S7l2.6.°ER2 Paeieeliniente

veiterade o grave dé las norma de cafacter técnica y Gperative,y Ferativas ala

vetional expigtacitn, a Ta higiene y seguritad de los tratajaderes o de Dae

nornas ambientsles, a6: come 1a dnchservancia’ grave par parte de EL! CONTRATISTA

de las instructiones tecnicas impartidas por ECOCARBON para La ejetacion de des

trabaios de exploracian » explotacidn, (come tambien Ve reiterada renuencia a

presenter el Tiforme Pingh de Esploractén (IVF £0) oles (Programas de Trabagos

e Taversiones {PLfVEL), de expictacidn anticipada Guerin tavey oe adoptar las

wcediticaciones, chservacitnes, correcciones c atitiones definitivas, que

ECGCARBGN Le haga a tos mismos) Con formeal procedimiente preiete. S7.2275 £2

realizar cbras y Labores minerasien Tas danas y areas eeRaladae eh el articuia

10m. gel Cédiga cde Minas, si Das auterizeciones \reqreridas en) ei  ompsmo.

=1.8.

be Siolacién de Uae norms \eqales: (que lregnlen ke wentao yp

sus WedITicaciones ol adiciGnes; a que esta obligada; después de haber Eide

Parcia? & totad, Que Sfecthe EL LONTRATISTA Sin dalprevia adtorization escrite

de ECGOARBON, (come se astablece en) La cidguselavigésiag primera de este

Co comuminGeasiesan |

cdntrate. B7.f.af. Tncurrir enlas conductas establecidas en lx hey s40 de a9?

yen €) Capi tite (Ip) ar taculeS2ide fe hey 404 de ig?apimiertras#eté vigente.

TREGESINA OCTAUAS Terainacign y Liquidatiéns- JG.i- Este comtrata se terminara

ordinariarent® por el vencimientc del plaza y ‘extracrdinatiamente: por er

agotaaienta del yacimients y lee demas Cavbales estipuladas en el con trate olen

le Ley. 38.2. % decterminaciandel presente con trate park cuatquier caused plies

= 26 UNIT

285-95-2927

conercializactén de mineraless S7.i.9. Lane presentacién de ies anformes o deo) pa

sanciopado com milta. SPLAIO. Lae cesium, subcontratatitn oa ciskquser gravemen v

\@N ECOCARBON

EMPRESA COLONBIANA DE CARBON LTDA. Republica de Colombia
» 4 Ministerio de Minas y Energia

AA- 0029838

partes suscritivréas un acte en la cital debers constar detalladamente ta

liquidacién definitiva del mismo y el ‘cumplisiento de tedas Las atdigaciones a

cargo de El CONTRATISTA, en especial de Yas siguientes: 38,202 £1 recibe s

satisfacciGn de ECOEARRON, de toda Ta informacion gue se preduja Guraite Va
vagencia del contrato: 38.2.2. £1 retibe a satisfaccién de ECGEARBON del dren
othiete del contrate y de ta mina, en Pas condiciones téchicas, fisicae y

ambientales, previstas en el Programa de Trabajos © Inversiones vefinitive

(PaTPl) yo enel Pian de Maneic Ambiental) S8.2.g. Lae pruebas par parte de EL
CONTRATIOTS, del cumplingente de todas sus sbligeciones Laborales. SBi2/4l £2

ckmplinients dé todas lee opligacianes’ cansigqnacas en la Cisusula irigésias

sexta. 38.2.5. El camplimiente dei pago de regalias y derechos econémices a su

cargo. 38.3. Una ved ligvidade el contrate, EL CONFRATISTA procedera a te

desacupacion de la mina, no pudiende en ningin momento retener todaic parte de

lemisme en ratém de ebte contrate: 38.42 Con base en lairespectiva kiquidaciiny,

ECGCAREGN determinarda si Te expide a EL CONTRATISTA el respective paz y salve

por tede contepte, G le Exige (las medidas que subsanen las (omisaanes o

deficiencias necesarias, para entregarle tal paz y salvey G De ideckaré eb

pee ee

intumphinients y le haga efectivas las Garantias. 3850153 EL CONFRATIOTA @ su

Representante Técnico, no comparecen a la diligencia.en)la cual se levantael
s
atte Ge liquidariény el representante técnice de ECQCARBON seek nterventor det

contrate sustribirgn ef oacta yo se 0 harén Cefectivas lee) garantias

correspondientes. Lane comparetescia ce EL CONTRATISTA Wo eS por(si Sola caused

pare hacer efectives las garavtias. TRIGESINA NGVENAS Normas ide Aplicaciin.—

Para tedes bos efectés a que Hays fugar, 61 presente cantrate (se entiende

subcrite por tas pattes conttatantes; dentrs de los términos y alcances det

Cédige de Minas, sus Rorm@as reqlamentarias y las disposi cianes: de ECOCARBOM,

CUADRAGESINA.- Perfectionamiente.- 40.1. 63 presente contrate se considers

perfeccianads tine Ver leo partesocontratantes lo hajyanskscrite gis encuentre

A
debidawente inscrite en el) Registro Minero National, de atterda con te
establecidco en eb Capitulo XXkD del Codigo de Mitasy fecha a partir de da ctab

praducivé efectas frente a terceross 40.2. Salvo Vos trametes oe marge “del

= =» IIIIN0NMININ

285-95-2928

&

&

EMPRESA COLOMBIANA DE CARBON LTDA. Republica de Colombia ig
Ministerio de Minas y Energia

AA- 0029839

CONTRATISTA pata la obtencién d&) Registro Hinerd Nacienal ,las sbligaciones gies

for este contrate adquiere Con ECOCARBON y los participes) profucen efectos

deste su perfectienamients, CUADRAGESINA PRINERAY Ejecticitn’ dei Contrato.- Pars

lg ejecucién © ‘instripcijn en ‘ei Registre Minera Wer presente eon teatay EL

CONTRATISTA Gebers ehtregar x ECGCARBOND el recibe de! page Wed) wpadsta ge

timbre totalmente a su carec eke cbberd ser pagada @esde TA Suethisctdd ded

wiShe., Copia Gel deckmenta donde conste)! ia aprbbacyan’ del) phan) Ye Ganere,

recuperaciin 'o restarracitn ambiental seaha el casa el Rembranionte por escrite

del represen tante técni code EL CONTRATIOTA y las Baran thas Cons teed ae PAPEL

CONTRATISTA, Bn Les “termines Ue este lcontratey (debidamente capreradad pur

EQRCARRON. CUADRAGESINA SEGUNDA’ Candic soluicria Expresa.- No obsetante

tee lo anterior, este coptrate be entenderd resuelia 27 pasado an €19 ate desee

SY BusSeripcién no he ebtenide EL COMPRATIOTA la caprobacidn Sel Plan de Nanese

Ambiental oc To que corresponda, por ‘causas dmpctabies 4 EL CENTRATISTAL
RE a eB SG 2D Se er SS aie Tae
CUADRAGESINA FERCERA.- ANBWOSH Gon anexos Ge este contrato jy fieten o hardy

parte Gntegrante del mismo, los sigkientes: Novi. iepeliiepsquadiicoglien a.

Sistema de clasificanida de recursas y Feservas de) cartin yo RorMaSs generates
sobre miestree » calidad de carbones: NowiendieminsidestererEnene "Parmers
PYESeHtaciGn
ingenieria; No, (—honimsmueeianedonen tie pores 1s presentecidy celina
TrabaoeMe Drversianen- decexpboiacidn anhici padandtPubalegahowoeFerminge de
Refer entiw=patdendiu RhOSRRLACLOD del PF ORr Aldi sameabre han rerrerd nversiones
detinttPei tr opeeeNowe, Fragrama de Explaracién Geclégica (P.E.GN) aprobados

del Programa de ixploracién | Geoldgita {P.£.G) ) oy estudias: de

No.7. Programa de Trabejes e Inversiones de explotacién antacipada (P.TItw)

aprobada; Nowy Programa de Trabajos © Inversiones CefinitivetP 7.2.) aprobadas

Nevo. Términos de referencia para Is presentacitn ge informes en etapas de

Exploracitn y ExphotaciGn, NGlI0. OAnexes /Admintstratives: -Certificade de

Exdstencia y Representacitn Legal de Bb CONTRATISTA, Fecibo de pago del iapursto

de timbre, Play de Nanejo; Recuperacién o Restauracién Ambiental segun eb caso,

|

y Jas providencias eprobatorias de. los mismos;! gatantias del icomtrete oy

= ie PMI
285-95-2929

‘ ECOCARBON _

a
mo) y FCOCARBON yf
EMPRESA COLOMBIANA DE CARBON LTDA. Repdblica de Colombia

mined Minas y Energie 24 Ol
AA- 0029924 |

INTEGRATION FLANCO SCCIDENTAL — SINCLINAL £6 JAGUA - CONTRATO BE GRAN NINERIA

PARA LA EXPLGRACIGN - EXPLOTACION. CARBONIFERA. CON. EXPLOTACIGN ANTICIPADA

CELEBRADS ENTRE LA EMPRESA CBLOMBIANA DE -CARBON LTDA.» ECBCARBBN Y CARBONES

BEL CARIBE S.A.

fivmaveste contrate por Tes que en 6b intervienens en dos 42) ejemplaresded

RABRO tenor . em de cindsth te, Santaféede Bogeté Dilvy e des 28 Sis

ECSCARBON EL CGONTRATISTA
ABRAHAM JOSE SRIZA SLEREDG SOA EZ-RUBIO Fi.
| Getente GSenerst Suplente i
ECARBONES, DEL CARIBE, Sf.

CARBONS SORGRTA LTDA.

ae eS
wha lel, WWW

Qwie-te <a

ANTONEO MAURG REALES VEGA.

= # IIA |

285-95-2930

22 JUN. 1995

En Barranquilla a de de 1.99. ante mi
CECILIA ERCARO NOGUZRA NOTAI 0 NOVES 3 PEESTECIACULO |
Se present ne ee boca Phice Ft

och oials) EIPIXG

Mayorles) da edad,

Se ee

ij
(S) pe esta(s)al pie del mismoes(son)
OS puiblices y privados, En

expedida(# en
que el anterior documentoescieno. yverdaderoy que la(s) firma
de puro y letra y fa(s) misma(s} que acosiumbra(n) usar en su:

canstancia firma(n)

\ eae
REPUBLICA DE com |) / L hj
LY

NOTARIA NOVENA
CECILIA M. MERCADO NOGUERA~*
NOTARIA : ie
CIRCULO DE BARRANQUILLA

&, =F gees .
eclaro que ‘e énido del
documento, “9 ex suya la firma que lo

autoriza SUR. 1995

Barranquilla

El Compareciente _. ss

ee
ne

UIA Oa OS

285-95-2931 Wh ce
SDUPaR Waa les |
core ae

J

Arbon tates Begs oes
OU eee

Lit
On

4 eae
